DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, filed 8/24/2021, have overcome the following rejections:
The rejection of Claims 17-20 under 35 U.S.C. 112(b) as being indefinite due to amending the claims to remove the indefiniteness.
The rejection of Claims 17-20 under 35 U.S.C. 103 based on Scheuing et al due to incorporating allowable matter into the independent claim. 
The Double Patenting rejection over copending application16/282608 because the copending claims do not embody all of the limitations of the instant claims as amended.
The indicated rejections have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 8/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application Number 16/282551 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Scheuing et al is the nearest prior art.  The prior art fails to disclose or fairly suggest a method of applying a PEC composition to a fiber-based material wherein the PEC composition comprises a water soluble plasticizer as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748